Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to the application filed June 11, 2020.  Claims 2-6 are pending and examined.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 filed June 11, 2020, is attached to the instant Office action.

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-10 of U.S. Patent No. 10,726,484 (the parent of this application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are implementing the same functionality in a system claim as already claimed as a computer readable medium therefore the claims are anticipated by the parent’s claims. 

U. S. Patent 10,726,484
2. A system including: a computing device, wherein the computing device is configured to 

send, to an electronic exchange, a trade order to trade a tradeable object listed at the electronic exchange; 

wherein the computing device is configured to determine an estimated message transmission time between the computing device and an electronic exchange; 
wherein the computing device is configured to receive confirmation that the trade order is pending execution at the electronic exchange, the confirmation having on an order entry time confirming that the trade order was received at the electronic exchange, where the order entry time is a time at which the pending trade order was placed in a market for the 
wherein the computing device is configured to determine 
an earliest modification time for sending a modification message to modify the trade order that was previously sent and is pending execution at the electronic exchange, the earliest modification time being determined based on the order entry time, a period of time during which the trade order pending execution at the electronic exchange is required by the electronic exchange to remain pending without modification by the trader, and the estimated message transmission time; wherein the computing device is configured to receive a user input to send the modification message to the electronic exchange to modify the trade order pending execution at the electronic exchange; 


3. The system of claim 2, where the estimated message transmission time is an amount of time for the modification message to be communicated from the computing device to the electronic exchange. 


4. The system of claim 2, where sending the modification message further includes queuing the modification message until the determined earliest modification time. 




5. The system of claim 2, where determining the earliest modification time comprises calculating when the pending 

6. The system of claim 2, 

where receiving the confirmation includes receiving an acknowledgment message from the electronic exchange.

send, from a computing device to an electronic exchange, a trade order to trade a tradable object listed at the electronic exchange; 
determine, by the computing device, an estimated message transmission time between the computing device and an electronic exchange; 

receive, at the computing device, confirmation that the trade order is pending execution at the electronic exchange, the confirmation having on an order entry time confirming that the trade order was received at the electronic exchange, where the order entry time is a time at which the pending trade order was 


determine, using the computing device, 

an earliest modification time for sending a modification message to modify the trade order that was previously sent and is pending execution at the electronic exchange, the earliest modification time being determined based on the order entry time, a period of time during which the trade order pending execution at the electronic exchange is required by the electronic exchange to remain pending without modification by the trader, and the estimated message transmission time; 
                          receive, by the computing device, a user input to send the modification message to the electronic exchange to modify the trade 


               in response to receiving the user input prior to expiration of the determined earliest modification time, send, by the computing device at the determined earliest modification time, the modification message to the electronic exchange to modify the trade order, wherein the modification message is not received by the electronic exchange before expiration of the period of time during which the pending trade order is required by the electronic exchange to remain pending without modification by the trader, where the modification message includes the modification order that modifies the trade order; and in response to receiving a second user input subsequent to expiration of the determined earliest modification time,                        

    7. The non-transitory computer readable medium of claim 6, where the estimated message transmission time is an amount of time for the modification message to be communicated from the computing device to the electronic exchange. 

    8. The non-transitory computer readable medium of claim 6, where sending the modification message further includes queuing the modification message until the determined earliest modification time. 



    10. The non-transitory computer readable medium of claim 6, 
where receiving the confirmation includes receiving an acknowledgment message from the electronic exchange.


Examiner’s note - 35 USC § 101 Utility
Examiner’s note: there is not a 101 rejection.  The “computing device” in the claims is explained in the specification (PG-pub paragraphs 31-39) as various computers it is not software per se.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8105.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:


(571) 273-6705	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696